DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 10/26/2021 is acknowledged and entered.

Claims 1, 2, 12, 20-22, 26, 30, 34, 38, 40, 46, 52, 54, 56, 58, 60, 62, 64, and 68 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1, 2, 12, 20-22, 26, 30, 34, 38, 40, 46, 52, 54, 56, 58, 60, 62, 64, and 68 are currently pending.  

Election/Restrictions
Applicant’s election of species for a type of composition in the reply filed on 10/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “it is hereby elected: (a) an EZH2 inhibitor: Tazemetostat (i.e., 
    PNG
    media_image1.png
    223
    202
    media_image1.png
    Greyscale
); and (b) second agent: ceritinib. Support for the elected species appears in the as-filed specification, e.g. at paragraphs [095] and [056], respectively.”

It is relevant to note that the elected compound ‘ceritinib’ structure is 
    PNG
    media_image2.png
    258
    494
    media_image2.png
    Greyscale
; and it is art recognized as a small molecule tyrosine kinase receptor inhibitor and antineoplastic agent (i.e. anaplastic lymphoma kinase (ALK) with antineoplastic activity) (see National Center for Biotechnology Information. “PubChem Compound Summary for CID 57379345, Ceritinib” PubChem).  Thus, the elected compound ‘ceritinib’ is directed to the instant claimed “an anaplastic lymphoma kinase (ALK) inhibitor” of claims 21 and 46.

Claims 22, 26, 30, 34, 38, 40, 52, 54, 56, 58, 60, 62, 64, and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.

It is relevant to note that applicant’s elected species (i.e. the combination of “Tazemetostat” and “ceritinib”) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1, 2, 12, 20, 21, and 46 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2018/049516 that was filed on 09/05/2018.  PCT/US2018/049516 claims priority to a provisional application 62/554,484 that was filed on 09/05/2017.  Therefore, this application has an effective filing date of 09/05/2017 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 10/26/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the “method of claim 1, wherein the one or more second agents comprise a standard of care agent.”  The limitation of ‘a standard of care agent’ is vague an indefinite because it is unclear as to the metes and bounds regarding to its structural features.  Here, the present specification does not define this limitation with any type of specificity such as the structural feature(s) of the agent/compound; and it does not provide a standard for standard of care” such that a person of ordinary skill in the art would not be reasonably apprised the distinction between the scope of the limitation of ‘second agent’ and the limitation of ‘a standard of care agent’.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Therefore, claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1, 2, 20, 21, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ribich (US Patent Application Publication US 2019/0350929 A1; Effective Filing Date of 02/02/2017).
For claims 1, 2, 20, 21, and 46, Ribich claim a method of treating non-small cell lung cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an EZH2 inhibitor (tazemetostat) (refers to instant claimed ‘(a) a first agent in a therapeutically effective amount, wherein the first agent comprises an EZH2 inhibitor’ of claim 1; instant claim 2; and the elected compound ‘Tazemetostat’) and an additional therapeutic agent (refers to instant claimed ‘(b) one or more second agents in a therapeutically effective amount’ of claim 1) concurrently or in temporal proximity with the administration of the EZH2 inhibitor (Claims 4, 13, 15, 24, and 43).  The type of additional therapeutic agent include a standard-of-care agent (refers to instant claim 20) (Claim 25).  Ribich also disclose that the type of additional therapeutic agent include a chemotherapeutic agent, e.g., an alkylating agent; an EGFR inhibitor such as erlotinib, a tyrosine kinase inhibitors such as erlotinib or bevacizumab; a histone deacetylase inhibitor; or any anti-neoplastic or anti-proliferative agent known to those of skill in the art (refers to instant claims 21 and 46) (see paras. [0103] thru [0104], [0110], [0112], and [0118]).
Therefore, the method of Ribich does anticipate the instant claimed invention.
The applied reference has a common applicant (i.e. Epizyme, Inc.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/465,736 (reference application; based on claims amendment filed on 03/05/2020 and hereinafter refers to as Raimondi). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 12 and the method of claim 13 of Raimondi have similar method steps and uses a combination with similar structural features.
16/644,202
16/645,736
12. A method of inhibiting or decreasing growth, viability, survival, or proliferation of a cancer cell comprising contacting the cell with (a) an effective amount of EZH2 inhibitor, and (b) one or more second agents.
13. A method of inhibiting or decreasing growth, viability, survival, or proliferation of a cancer cell comprising contacting the cell with (a) an effective amount of EZH2 inhibitor, and (b) one or more second agents; wherein the cancer cell is a multiple myeloma cell or a mantle cell lymphoma cell.


That is the method of the instant application is generic to the method of 13 or in other word claim 12 are anticipated by claim 13 of copending Application No. 16/465,736.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/465,736.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
January 21, 2022